Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9, 11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0037202 (hereinafter referred as “Harrington”).
Regarding claims 1, 3, 5-7 and 9, Harrington discloses method of reducing corrosion and scale inhibition by providing a composition comprising scale inhibitor and hydrogen sulfide scavenger, wherein the scale inhibitor, wherein the scale inhibitor comprises include, but are not limited to, phosphates, phosphate esters, phosphoric acids, phosphonates, phosphonic acids, polyacrylamides, salts of acrylamido-methyl propane sulfonate/acrylic acid copolymer (AMPS/AA), phosphinated maleic copolymer (PHOS/MA), and salts of a polymaleic acid/acrylic acid/acrylamido-methyl propane sulfonate terpolymer (PMA/AMPS); and wherein hydrogen sulfide scavenger include, but are not limited to, oxidants (e.g., inorganic peroxides such as sodium peroxide, or chlorine dioxide), aldehydes (e.g., of 1-10 carbons such as formaldehyde or glutaraldehyde or (meth)acrolein), triazines (e.g., monoethanol amine triazine, monomethylamine triazine, and triazines from multiple amines or mixtures thereof), and glyoxal. One of ordinary skill in the art would have had a reasonable expectation of success in using the composition comprising terpolymer and triazene to prevent corrosion and scaling because Harrington indicates that such compounds are known in the art for scale inhibition and hydrogen sulfide removal. Harrington further teaches that suitable solvent is aqueous system [0110] and that the triazine scavenger and terpolymer are provided as a mixture which is introduced into the fluid ([0006]-[0027]).
Harrigton further teaches that the composition comprises from about 0.01 wt% to about 100 wt% of one or more compounds of the invention based on total weight of the composition, and further include that system may have its own requirements, and the 
Regarding claim 11, the limitation of claim 11 is merely reciting a result of using the combination of triazine and terpolyer without reciting additional method steps. Therefore, Harrington inherently teaches “causing a larger amount of a precipitate formed upon contact of the fluid with a brine solution to be held in suspension in the fluid as compared to a comparable fluid under the same conditions which does not contain the terpolymer component”.
Regrading claim 22, the limitation “wherein the mixture of the triazine scavenger compound and the terpolymer component is a composition having inhibition of Ca2+ and Ba2+ scales of at least 85%” is reciting inherent property of the composition of claim 1. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regrading claim 22, the limitation “wherein the mixture is stable without separation of triazine scavenger compound at 15ºC” is reciting inherent property of the composition of claim 1. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Id.
Regrading claim 23, the limitation “wherein the mixture comprises at least 55% triazine activity” is reciting inherent property of the composition of claim 1. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1, applicant argued that skilled artisan would not have been motivated to introducing a mixture (comprising the presently claimed triazines and terpolymers) into a fluid for treating the fluid to reduce the level of H2S therein while inhibiting the deposition of scale on surfaces in contact with the fluid, as set forth in amended independent claim 1 because the combination of triazine scavengers and scale inhibitors, like the phosphonate scale inhibitors disclosed in Harrington, do not have the same performance in scale inhibition as achievable by the presently claimed combination of the triazine scavenger and terpolymer (see working Example 2 and Tables 4-6 of present application). This is not found to be persuasive because table 3 of the instant disclosure indicate that compositions A thru D provided same results of scale inhibition. Table 1 of instant disclosure indicates that compositions .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777